UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

ROBERT J. LOWE, JR.,
Plaintiff-Appellant,

v.
                                                               No. 95-3038
MERCEDES BENZ OF NORTH AMERICA,
INCORPORATED,
Defendant-Appellee.

ROBERT J. LOWE, JR.,
Plaintiff-Appellant,

v.
                                                               No. 96-1501
MERCEDES BENZ OF NORTH AMERICA,
INCORPORATED,
Defendant-Appellee.

Appeals from the United States District Court
for the Eastern District of Virginia, at Alexandria.
Albert V. Bryan, Jr., Senior District Judge.
(CA-95-462-A)

Argued: November 1, 1996

Decided: December 5, 1996

Before WILKINSON, Chief Judge, and RUSSELL and WIDENER,
Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________
COUNSEL

ARGUED: Robert Emery Draim, LOWE & ASSOCIATES, P.C.,
Alexandria, Virginia, for Appellant. Robert Martin Tata, HUNTON &
WILLIAMS, Norfolk, Virginia, for Appellee. ON BRIEF: Robert J.
Lowe, Jr., LOWE & ASSOCIATES, P.C., Alexandria, Virginia, for
Appellant. Gregory N. Stillman, HUNTON & WILLIAMS, Norfolk,
Virginia; Stuart A. Raphael, HUNTON & WILLIAMS, McLean, Vir-
ginia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Appellant Robert J. Lowe, Jr. leased a new E320 Cabriolet
Mercedes-Benz from a dealer. When a warning light on his dash
occasionally remained illuminated instead of shutting off, Lowe
sought rescission of the lease and damages under state and federal
law. The district court found no merit in appellant's claims, and we
affirm its judgment.

I.

Lowe, a Virginia attorney, leased his 1995 Mercedes-Benz on Sep-
tember 30, 1994 from HBL, a Mercedes-Benz dealer. The vehicle is
a convertible, equipped with a pop-up "roll bar" embedded in two
headrests in the rear seat back. The roll bar is designed to protect back
seat passengers in the event that the car flips over. The roll bar
deploys automatically in an accident and can also be raised and low-
ered manually.

On the front dashboard is a roll bar warning light which illuminates
briefly when the car is started and goes out after a few seconds. This

                     2
light is intended to remind the driver to manually deploy the roll bar
if he or she has passengers in the back seat.

On February 24, 1995, Lowe told the dealer that the roll bar warn-
ing light stayed on sometimes when the engine was running. HBL ran
tests on the vehicle, but was "unable to duplicate any problem with
[the] system." During March, Lowe discussed with the Customer Ser-
vice Director at HBL his desire to trade in the E320 for a new, larger,
S-Class Sedan. HBL offered to pay out the lease balance to discharge
Lowe's current lease if Lowe would pay the taxes on the new vehicle.
Lowe responded that "it would be easier to sue than to pay the several
thousand dollars in taxes."

On March 20, 1995, Lowe returned his E320 to HBL, again com-
plaining that the roll bar warning light was remaining on too long.
Lowe testified that at this time he was already thinking of filing a
claim under Virginia's Lemon Law and knew he had to bring the car
in for repairs at least three times before doing so. HBL again could
not find the problem.

On April 3, 1995, Lowe brought his car in to HBL for a third repair
attempt. On this occasion, Lowe brought with him a video tape show-
ing an occasion on which the roll bar light stayed illuminated. The
HBL representative did not view the tape because he"didn't doubt
[Lowe]." Again, the repair staff was unable to duplicate or repair the
problem, so they returned the car to Lowe on April 6.

That same day, Lowe filed suit against the vehicle manufacturer,
Mercedes-Benz of North America ("MBNA"), alleging violation of
the Virginia Lemon Law. Va. Code Ann. § 59.1-207.9 et seq. He later
amended his complaint to add claims under the Leases section of the
Virginia Commercial Code and under the federal Magnuson-Moss
Act. The case was tried before a district judge, who ruled in favor of
MBNA on all claims. Lowe appeals that judgment. Five months after
the trial, he also filed a motion under Fed. R. Civ. P. 60(b) for relief
from judgment, which the district judge denied. Lowe appeals that
denial. This case is a consolidation of the two appeals.

                    3
II.

A.

Lowe first seeks relief under the Virginia "Lemon Law," which
requires vehicle manufacturers to repair, replace, or provide a refund
for a vehicle with any defect that "significantly impairs the use, mar-
ket value, or safety of the motor vehicle . . . ." Va. Code Ann. § 59.1-
207.13. The parties agreed that Lowe's E320 had an electrical defect,
and that the defect had not been repaired in three repair attempts.
Lowe argues that he is therefore entitled to the presumption of signifi-
cant impairment under the Virginia Lemon Law. Va. Code Ann.
§ 59.1-207.13(B).

The trial judge found, however, that the evidence overcame this
presumption, and that the malfunction did not significantly impair
either the safety or the marketability of the car. The court found
MBNA's experts to be more credible and accurate than Lowe's
experts on the question of what could be wrong with the car, and how
the possible defects affected the car's safety and marketability. There
was ample evidence that the car was completely safe and the roll bar
fully operational despite occasional illumination of the dashboard
light.

The judge also observed that Lowe and his family continued to
drive the car the same amount each month after the defect appeared,
even though Lowe claimed the problem seriously impaired the car's
safety. While it is true that the Lemon Law allows consumers the
unconditional right to keep using defective vehicles until replacement
or refund, Va. Code Ann. § 59.1-207.13(A)(2), Lowe owned five
other vehicles as well as a motorcycle. Had he truly believed the Mer-
cedes' safety was compromised, it seems unlikely that he and his fam-
ily would have continued to drive the vehicle with the same
frequency.

Further, the marketability of the car could not have been signifi-
cantly impaired since Lowe received, in April 1995, appraisals of the
car at $65,000 and an offer to buy it for $69,000. The vehicle's pur-
chase price to Lowe was $76,999.

                    4
In sum, we cannot say the district court was clearly erroneous in
finding that the vehicle's safety and marketability had not been signif-
icantly impaired.

B.

Lowe next argues that he is entitled to relief under the Virginia
Commercial Code as it applies to leases. He seeks rescission of the
lease with a return of his lease payments. Virginia Code § 8.2A-
517(1) allows a lessee to revoke acceptance of goods whose noncon-
formity "substantially impairs the value to the lessee."

Lowe's claim fails for two reasons. First, the judge found, as dis-
cussed supra, that the vehicle's safety and marketability were not sig-
nificantly impaired. Second, Lowe's UCC claim is barred because
Lowe continued to use the E320 after supposedly revoking accep-
tance of it, a violation of the duty to "hold with reasonable care" a
rejected good. Va. Code Ann. § 8.2A-512(1).

C.

Finally, Lowe argues that he is entitled to relief under the
Magnuson-Moss Act, 15 U.S.C. § 2301-2312. This Act provides con-
sumers with protection if manufacturers fail to comply with written
or implied warranties, and the amount in controversy exceeds
$50,000. See 15 U.S.C. § 2310(d).

Lowe's claim that MBNA violated the written warranty fails
because Lowe did not comply with the warranty's requirement that he
give MBNA written notice of his claim before filing suit:

          To the extent allowed by state law, Mercedes-Benz of North
          America, Inc. requires that you first provide us with written
          notification of any alleged non-conformity you have experi-
          enced with your automobile so that we may have an oppor-
          tunity to cure the problem.

This requirement was disclosed in MBNA's warranty booklet, in
accordance with the disclosure requirements of 15 U.S.C.

                    5
§ 2302(a)(5). Lowe, therefore, had an obligation to comply with the
requirement to give MBNA written notice before filing this suit. He
failed to do so, and cannot now sue to enforce the warranty.

As to any implied warranty of merchantability, the E320 was in
compliance because it was at all times fit and used for its ordinary
purpose -- transportation.

D.

Lowe filed a Rule 60(b) motion nearly five months after trial when
the warning light problem in his E320 reappeared following a post-
trial repair attempt by MBNA. Consistent with the testimony of its
expert witness on the nature of the car's defect, MBNA had replaced
the wiring harness in the E320. The roll bar warning light subse-
quently malfunctioned yet again. Lowe argues that this malfunction
proves that MBNA's expert witness had given "fraudulent and/or mis-
taken testimony" at trial which formed the basis for the judgment in
favor of MBNA. Lowe also argues that MBNA's failure to effectively
repair the vehicle constituted "newly discovered evidence" under
60(b)(2).

Events occurring after trial are not "newly discovered evidence"
within the meaning of 60(b)(2). See 11 C. Wright & A. Miller,
Federal Practice and Procedure § 2859 (2d ed. 1995) ("Under both
rules [59 and 60(b)(2)], the evidence must have been in existence at
the time of the trial."); Boyd v. Bulala, 672 F. Supp. 915, 922 (W.D.
Va. 1987) (same), rev'd in part on other grounds , 877 F.2d 1191 (4th
Cir. 1989). Further, the trial judge found that the 60(b) motion was
"no more than a continuing disagreement with[MBNA's expert wit-
ness], an issue that has been resolved adversely to the plaintiff." We
agree and hold Lowe's 60(b) motion properly denied.

III.

For the foregoing reasons, we affirm the judgment of the district
court.

AFFIRMED

                    6